Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of the crossing out of KR 101332896B1 with publication date 11/26/2013 on the IDS with a receipt date 6/9/2022 because it is a duplicate citation.  This Korean document is cited on the earlier IDS with a receipt date of 6/28/2021.  This Korean document has been considered.

Specification
The disclosure is objected to because of the following informalities: on page 1, first paragraph, Applicants need to update the history of the application to reflect, --now US Patent No. 11,161,128--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 10, 13,  and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 3, line 3, “the target object” lacks antecedent basis.  Is the turbine engine of claim 1 the target object?  Should claim 1 recite --a target object-- instead of the turbine engine?
In claim 9, Applicants set forth different cross-sectional areas of the interior plenum chamber with the first and second cross-sectional areas being larger than the middle third cross-sectional area and it is unclear how such a cross-sectional configuration would result when claim 1 requires the housing [including interior annular chamber] to have a tapered shape that increases in size along the center axis from the inlets to the delivery end?  If the housing [including interior annular chamber] increases from inlets to delivery end, it is unclear how the middle third cross-sectional area would be smaller (i.e., forming a waist).  Clarification is necessary.  If possible, also please point out a Figure wherein this is clearly shown.
In claim 10, last two lines, “a target object” is recited and it is unclear if this is different from the turbine engine of claim 1?
In claim 13, line 3, “the target object” lacks antecedent basis.  Is the turbine engine of claim 12 the target object?  Should claim 12 recite --a target object-- instead of the turbine engine?
In claim 18, last line, “a turbine engine” is recited and it is unclear if this is different from the turbine engine of claim 12?
In claim 19, last line, “a target object” is recited and it is unclear if this is different from the turbine engine of claim 12?
In claim 20, Applicants set forth the interior surface of the plenum housing portion having a first conical portion that tapers outward and a second conical portion that tapers inward and it is unclear how interior conical portions would result when claim 12 requires the housing [including interior annular chamber] to have a tapered shape that increases in size along the center axis from the inlets to the delivery end?  If the housing [including interior annular chamber] increases from inlets to delivery end, it is unclear how the conical portions tapering inward and outward would result?  Clarification is necessary. If possible, also please point out a Figure wherein this is clearly shown.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Popov (US 4,014,961).
Popov provides an ejector mixer or nozzle device comprising a housing or casing (1) having first and second coaxial nozzles (col. 1, lines 17-17-20) having inlets configured to receive different phases or components of materials (i.e., fluent including gas & liquid) capable of forming a mixed coating from coaxial nozzle, the housing having an interior annular chamber that surrounds an interior center body (4) and the housing is shaped to mix different phases of components of materials to form a two-phase mixture stream including a carrier gas within the interior annular chamber, the housing including a diffuser (19) to effect plural outlets or streams of mixed materials (see end of clm 1), the housing having a tapered shape (see area 13, Fig. 1) that increases in size along a center axis of the housing that extends from the first and second inlets to a delivery end.  Popov does not set forth the plural outlets having the same cross-sectional areas.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plural outlets of same or like cross-sectional areas in order to effect the same or like fluid flow.  The Popov device is silent concerning use with components such including ceramic [particulate] but the materials intended to be used in the device do not appear to form a part of the instantly claimed invention and thus the ceramic [particulate] has been given no patentable weight.  Regardless, the Popov device would appear to work with any fluent materials including ceramic [particulate] because the Popov device would include the carrier gas in which ceramic [particulate] would flow.  The intended use target or turbine engine has been given no patentable weight.
Regarding claim 2, the Popov device appears to be wide angled (col. 2, lines 25-29) and to provide the including a diffuser (19) to effect plural outlets or streams of mixed materials at different angles would appear to widen resulting fan spray of mixed materials.
Regarding claim 3, the Popov device would be able to provide plural streams of mixed materials to one or more surfaces of a target object.
Regarding claim 5, the Popov device would appear to provide for a mixing zone (12) to effect streams (col. 3, lines 22-32) and this would define an atomizing zone housing portion with the plenum housing portion including interior area 13 (see Fig. 1) that increases in size along a center axis of the housing.
Regarding claim 6, see the mandrel (4) which may compensate for pressure reduction of materials mixed in the interior plenum chamber.
Regarding claim 7, the plenum housing portion appears to have a tapered shape with increase in cross-sectional size along the center axis form the mixing zone (12) to the delivery end (see Fig. 1).
Regarding claim 9, the Popov device would provide for the housing (1) having a tapered interior shape (see area 13, Fig. 1) that increases in size along a center axis of the housing that extends from the first and second inlets to a delivery end.  This would allow for increasing interior cross-sectional areas.
Regarding claim 10, the Popov device would be able to deliver mixed component materials uniformly (col. 2, lines 19-29) to a target object.
Regarding claim 11, the plenum housing portion appears to have an interior tapered shape with increase in cross-sectional size along the center axis form the mixing zone (12) to the delivery end (see Fig. 1).
Regarding claim 12, Popov provides an ejector mixer or nozzle device comprising a housing or casing (1) having first and second coaxial nozzles (col. 1, lines 17-17-20) having inlets configured to receive different phases or components of materials (i.e., fluent including gas & liquid) capable of forming a mixed coating from coaxial nozzle, the housing having an interior annular chamber that surrounds an interior center body (4) and the housing is shaped to mix different phases of components of materials to form a two-phase mixture stream including a carrier gas within the interior annular chamber, the housing including a diffuser (19) to effect plural outlets or streams of mixed materials (see end of clm 1), the housing having a tapered shape (see area 13, Fig. 1) that increases in size along a center axis of the housing that extends from the first and second inlets to a delivery end.  Popov does not set forth the plural outlets having the same cross-sectional areas.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plural outlets of same or like cross-sectional areas in order to effect the same or like fluid flow.  The Popov device is silent concerning use with components such including ceramic [particulate] but the materials intended to be used in the device do not appear to form a part of the instantly claimed invention and thus the ceramic [particulate] has been given no patentable weight.  Regardless, the Popov device would appear to work with any fluent materials including ceramic [particulate] because the Popov device would include the carrier gas in which ceramic [particulate] would flow.  The intended use target or turbine engine has been given no patentable weight.
Regarding claim 13, the Popov device would be able to provide plural streams of mixed materials to one or more surfaces of a target object.
Regarding claim 15, the Popov device would appear to provide for a mixing zone (12) to effect streams (col. 3, lines 22-32) and this would define an atomizing zone housing portion with the plenum housing portion including area 13 (see Fig. 1) that increases in size along a center axis of the housing.
Regarding claim 16, see the mandrel (4) which may compensate for pressure reduction of materials mixed in the interior plenum chamber.
Regarding claim 19, the Popov device would be able to deliver mixed component materials uniformly (col. 2, lines 19-29) to a target object.
Regarding claim 20, the Popov device would appear to provide for upper and lower conical portions with the lower portion tapering outward toward the delivery end (see Fig. 1). 

Claims 4, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Popov (US 4,014,961) as applied to claims 1, 12, 15 and 16 above and further in view of Schnoebelen et al (US 2015/0086333).
The teachings of Popov have been mentioned above but Popov does not configure the plural outlets or streams to exit from the side of the device so as to have outlets located through the housing on one side along a length.  However, it was known in the dispensing art to provide in an ejector or spray nozzle having a mixing chamber, the arrangement of two or more outlets or nozzles disposed along a length of the nozzle housing to extend and apply ejected material within an orifice of an object as evidenced by Schnoebelen ([0005-0006, 0034]).  In light of the teachings of Schnoebelen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement of two or more outlets along a length of the Popov housing in order to extend and apply streams of mixed material within an orifice of the target object. 
Regarding claim 18, the suitable sizing of the device as defined by the combination above to be useable in a desired (i.e., smaller) target object environment would require only routine skill in the art.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Popov (US 4,014,961) as applied to claims 1, 5, 12, 15, and 16 above and further in view of Jones et al (US 2015/0048176).
The teachings of Popov have been mentioned above.  Popov is silent concerning the interior plenum housing portion being convex bent or curved from the atomizing zone housing portion to the delivery end.  However, it was known in the dispensing art to provide in an ejector or spray device having a mixing chamber [0012] to provide the arrangement wherein an interior plenum housing portion which has a tapered shape that increases in size along a center axis toward a delivery end wherein the interior plenum is curved or having a convex bent shaping to effect expansion to further break up the stream of mixed materials as evidenced by Jones ([0058-0059], [0082], Fig. 7).  In light of the teachings of Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the Popov  interior plenum with curved or having a convex bent shaping to effect expansion of mixed materials to further break up mixed materials before exiting the device.
    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent discloses the state of the art with respect to a mist device with increasing taper in the interior plenum:  Fenton et al (US 9010663).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/05/2022